The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

         Applicant’s amendment in the reply filed on 3/1/2022 is acknowledged, with the additional newly added Claims 17-18.  Claims 1-18 are pending. Claims 9-16 are withdrawn. Any rejection that is not reiterated is hereby withdrawn. 
        Claims 1-8, 17, and 18 are examined on the merits.

Claim Objections
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 remain rejected, claim 18 is newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.

Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an polyphenols and catechins extract of green tea, fruits or berry, because there is no indication that extraction has caused the components of an extract of a kiwifruit that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in an extract of green tea, fruits or berry 
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-8, and 18 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction of avocado/soybean unsaponifiables has caused the components of avocado/soybean that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in avocado/soybean.

 No, no non-nature based components were recited in the claims. 
Regarding claims 1, 4-8, and 18 (dosage does not further limit a composition), since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
             Claims 2 and 3 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claim 1, oral consumption or administration does not result in a markedly different characteristic because green tea and avocado/soybean already have the characteristic of being in a form suitable for oral consumption. 
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception 
Applicant argues that “unsaponifiable lipids (claim 1 and its dependents) such as avocado/soybean unsaponifiables (ASU; claim 1 and its dependents) are not, in fact, found in nature. Instead, unsaponifiable lipids such as ASU can only be derived from a process of extraction resulting in isolated compounds/compositions including only the unsaponifiable portions of the compositions (7.e., the compounds which do not react with alkali/basic agents to form soaps), as noted in Applicant’s specification at least at para. [0005]. Because such unsaponifiable lipids cannot in fact be found in nature, by definition they cannot be product of nature judicial exceptions” (page 2, last paragraph). 
This is not found persuasive. Phytosterols such as beta sitosterol, campesterol and stigmasterol exist in avocados, together with other components, they are not the artifact of avocados react with alkali/basic agents, therefore, avocado/soybean unsaponifiables do exist in nature. The fact that avocado/soybean unsaponifiables have to be obtained through extraction/separation process does not exempt the claims from 101 rejection (page 3, 1st paragraph and 2nd paragraph are addressed). The reason Applicant has parent patents is because those patents either recite “synergistic effect” or a concentration range that allows the claimed components to achieve synergistic effect, which is construed as “marked difference” that overcomes the 101 rejection (page 3, 3rd paragraph is addressed).  
Regarding claim 18, Applicant is noted that although the ratio in claim 18 is calculated from the preferred dosage amount of ASU and polyphenols/catechins, a ratio in the range between 1:2000 and 4000:1 does not necessarily falls into the range of 5 mg to 12 mg of ASU or 3 mg to 10 g of polyphenols/catechins, wherein synergistic effects were observed. For example, 



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	        Claims 1-7 remain rejected, claim 18 is newly under 35 U.S.C. 103(a) as being unpatentable over the Henderson et al (US 2003/0129261), in view of Collin (US 6,428,817).
 This rejection is maintained for reasons of record set forth in the Office Action mailed out on 11/3/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 3/1/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
             Henderson et al teach treatment and repair of connective tissues in humans and animals (see title). 	Henderson et al teach treating joint and cartilage conditions [0094], repair or prevention of damage to connective tissue with a composition comprising avocado/soybean unsaponifiables etc. (claim 1). Henderson et al teach the composition may be administered via any route, including orally [0080].

            Collin teaches green tea extracts have been shown to be potent inhibitors of inflammation and collagen-induced arthritis in mice. See, Haqqi, et al., Proc. Natl. Acad. Sci., USA, 96:4524-29 (1999). The polyphenolic subfraction of green tea, known as epigallocatechin-3-gallate (EGCg) (thus catechin), has proven to be an inhibitor of cartilage degradation in mammals. Id. In an experiment, purified EGCg, from Sigma Chemical Supply, St. Louis, Mo., was placed with bovine nasal cartilage explants at a concentration of 22 .mu.M. This mixture was cultured for 5 days in the presence or absence of the pro-inflammatory cytokine, recombinant human tumor necrosis factor alpha at 3 nM. The inhibition of both the basal and stimulated protcoglycan degradation by EGCg was measured using a calorimetric assay for sulfated glycosaminoglycans. See, Farndale, et al., Biochem. Biophys. Acta, 4:883 (1986). The results showed that EGCg was a potent inhibitor of cartilage breakdown at the sub-cellular level (col 1, lines 30-48). Collin teaches in another embodiment of the invention, green tea or green tea extracts are added to the formulation. Green tea is known to contain potent inhibitors of cartilage degradation, for example EGCg, and is a useful adjunct for treating individuals with inflammatory diseases, such as arthritis, that can lead to cartilage degradation. Green tea can be water and alcohol extracted by methods known in the art whereby the phenolic fraction is between 30% and 70%. Green tea extracts having 30%, 50%, 60% and 100% enriched polyphenolics, or specifically green tea catechins, are available commercially and are suitable for use in the present invention (col 3, lines 57-67).
prima facie obvious for one of ordinary skill in the art at the time the invention was made to incorporate green tea extract including catechins from Collin into the composition of Henderson et al since Collin teaches green tea extract is useful adjunct for treating individuals with inflammatory diseases, such as arthritis, that can lead to cartilage degradation. Therefore, one of the ordinary skills in the art would have been motivated to incorporate green tea extract including catechin from Collin into the composition of Henderson et al to enhance its effect in treating joint and cartilage conditions.
Although the prior art did not specifically disclose the claimed dosage, amount or concentration of each claimed component, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of the claimed dosage, amount or concentration because the claimed dosage, amount, concentration or ratio of the claimed components are art-recognized result effective variables because they have the ability to treat or repair connective tissues, which would have been routinely determined and optimized in the pharmaceutical art.

            From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention.
           Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
Regarding claim 18, Applicant is noted that although the ratio in claim 18 is calculated from the preferred dosage amount of ASU and polyphenols/catechins, a ratio in the range between 1:2000 and 4000:1 does not necessarily falls into the range of 5 mg to 12 mg of ASU or 3 mg to 10 g of polyphenols/catechins, wherein synergistic effects were observed. For example, 0.5 mg of ASU and 0.125 ng of polyphenols/catechins meets the limitation of a ratio in the range 


Claims 1-8 remain rejected, and claim 18 is newly rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al and Collin, as applied to claims 1-7, and 18 above, and further in view of Murad (US 2003/0224071).
 This rejection is maintained for reasons of record set forth in the Office Action mailed out on 11/3/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 3/1/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
            The teachings of Henderson et al and Collin are set forth above and applied as before.
The teachings of Henderson et al and Collin do not specifically teach the incorporation of Phosphatidyl choline into the composition.
            Murad teaches a composition for managing connective tissue disorders (claim 1) such as inflammatory arthritis, degenerative joint disease, and arthritis [0005] comprising Phosphatidyl choline [0111, 0112]. Murad also teaches a composition is administered orally (thus for a human or animal) (claim 3). Murad teaches in another embodiment, the methods and compositions of this invention can include at least one of lecithin, inositol, choline, or phosphatidyl choline. These agents are useful to treat both the cellular and non-cellular components of connective tissues. They are particularly effective for strengthening cell membranes [0084].
           It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to incorporate phosphatidyl choline from Murad into the composition of phosphatidyl choline is useful to treat both the cellular and non-cellular components of connective tissues, and it is particularly effective for strengthening cell membranes. Therefore, one of the ordinary skills in the art would have been motivated to incorporate phosphatidyl choline from Murad into the composition of Henderson et al to enhance its effect in treating joint and cartilage conditions
            From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention.
           Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 
Regarding claim 18, Applicant is noted that although the ratio in claim 18 is calculated from the preferred dosage amount of ASU and polyphenols/catechins, a ratio in the range between 1:2000 and 4000:1 does not necessarily falls into the range of 5 mg to 12 mg of ASU or 3 mg to 10 g of polyphenols/catechins, wherein synergistic effects were observed. For example, 0.5 mg of ASU and 0.125 ng of polyphenols/catechins meets the limitation of a ratio in the range between 1:2000 and 4000:1 in claim 18, however, Applicant has not demonstrated that the combination of 0.5 mg of ASU and 0.125 ng of polyphenols/catechins has any synergistic effect.
 

	    Applicant argues that “Collin does not teach that green tea extract is a useful adjunct for treating all individuals with inflammatory disease; Collin is a therapeutic treat—a jerky stick—for companion animals. Collin, at Cover Page and Abstract. Collin repeatedly and consistently holds the invention out to be a treat for dogs, cats, and other companion animals” (page 11, 2nd rd paragraph).
          This is not found persuasive. Henderson et al teach treatment and repair of connective tissues in humans and animals (see title). Since both of the references teach treating join and cartilage conditions of animals, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. Furthermore, even if Henderson et al do not teach treating animals, since the drug development process is from in vitro, in vivo to clinical, if drug is active in treating animals as taught in Collin, it would have had a reasonable expectation of success in treating human.

            Regarding the Declarations in Exhibits A and B, as Applicant indicated in pages 14-15, the two Declarations have already been extensive discussed in parent cases. Briefly, the allegedly unexpected result is not commensurate with the scope of what is being claimed in claims 1-8, and 18. Applicant needs to recite the concentration ranges of both two components in one single claim, as those two concentration ranges are required to obtain synergistic effects. 
            Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.




Conclusion
             No claims is allowed.
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/